Citation Nr: 1335588	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  06-37 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a speech disorder.

2.  Entitlement to service connection for a disorder of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976 and from January 1990 to May 1994, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was previously before the Board in January 2010 and November 2012.  The Board remanded the claim so that treatment records could be requested, the Veteran could be scheduled for a VA examination, and an addendum VA opinion could be provided.  The case has been returned to the Board for further appellate consideration.

In a July 2011 rating decision, the RO granted entitlement to total disability based on individual unemployability, effective January 29, 2011.

The issues of increased ratings for scars have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disorder of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran's speech disorder clearly and unmistakably existed prior to service and was clearly and unmistakable not aggravated by active service or any incident of service.


CONCLUSION OF LAW

The criteria for an award of service connection for a speech disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in October 2003 that provided information as to what evidence was required to substantiate a claim for service connection for a disability which had been made worse during service, and of the division of responsibilities between VA and a claimant in developing an appeal. 

Additionally, the RO provided a notification letter that included the requirements set out in Dingess in March 2006.  The Board notes that the letter was sent out after the initial AOJ determination on the issue; however, complete notice was later issued and was followed by several readjudications of the claim, thus curing the timing defect.  Accordingly, no further notice is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and examination reports.  Moreover, his statements in support of the claim are of record.  The VA attempted to obtain VA treatment records identified by the Veteran but were informed that the Madison Vet Center did not provide speech therapy, and the Madison VA Medical Center (VAMC) did not have speech therapy records from the 1980s.  In an April 2013 letter, the Veteran was informed that the Madison VAMC and Madison Vet Center did not have speech treatment records from the 1980s, and requested that he provide any other medical records or information he may have, to include the names of other possible care hospitals.  He did not respond to this request.  The evidence does not suggest that there are any further available outstanding records as to the claim being decided herein.

The Board notes that the case has been remanded twice in order to ensure proper development of the Veteran's claim.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  His speech disorder claim was remanded to ensure that all available records were contained in the claims file, and in July 2012 he was afforded a VA examination.  Numerous attempts have been made to obtain additional treatment records regarding his speech claim, and the RO has provided formal findings of unavailability for the records which could not be found.

In light of the above, the Board finds that there was substantial compliance with all prior remand directives.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Factual Background and Analysis

The Veteran's service enlistment evaluation from January 1974 does not include a notation of a speech disorder.  The Veteran also did not report a prior medical history of a speech disorder.  The evaluation of his mouth and throat was noted to be normal.  He was noted to have ptosis of his left eye.  In September 1974, an ophthalmologic consultation noted that he had a right face turn, which was suppressible and a left face turn when the left eye was turning.  He was noted to have suspected congenital IV (trochlear) palsy.  In January 1976, his clinical evaluation did not include a notation of a speech disorder, and it noted a normal mouth and throat.  Additionally, upon his second term of active service, the Veteran did not report a history of a speech disorder on his January 1990 evaluation and he had a normal clinical evaluation of the mouth and throat.  In April 1996, for his National Guard evaluation, he noted that he was in good health, and again did not report a history of a speech disorder.  The clinical evaluation of his mouth was again normal and he was not noted to have a speech disorder.  There are no service treatment records regarding a speech disability, and there is no indication that the National Guard sent the Veteran to receive speech therapy in the 1980s.

In May 2003, the Veteran filed for entitlement to service connection for several issues, and he included information about "speech therapy" at the "Vet House in Madison, WI."  He reported he was provided speech therapy in 1981, and that the "Vet House" sent him "into a different program," but he continues to suffer from a "speech problem."  

In an October 2003 statement, the Veteran reported that he was treated at the "Vet Center" in 1976 and 1977.  He went there "to get counseling and to [get] a job.  Speech therapy.  They work with veterans.  They are a party of Veterans Affairs."  He noted that he had an appointment with VA's "vocational rehabilitation 1978-1979."  He also reported that the VA in Madison or Milwaukee gave the approval for the Veteran to receive speech therapy.  He stated he was then sent to the University of Wisconsin for speech therapy for "about 8 weeks" in "June or August 1978 or 1979."  He reported that his speech problem prevented him from getting jobs during his military service, and he was "passed over" many times.  He reported he was also hindered by his speech problem in his civilian job searches as well.  He sought help from the Vet Center due to the impact of his speech problem on his employment.  "But they [could only] go so far [to help] with my problem."

In May 2004, a representative from the RO called the Veteran to inquire about his statements regarding his speech therapy.  He was asked if he was claiming entitlement to service connection for his speech disorder.  He said his "speech disorder is not related to his military service and [the RO] could withdraw any claim pending for a speech disorder."  However, this request was not submitted in writing, as is required by 38 C.F.R. § 20.204, and so the claim continued.

In February 2006, a coworker provided a statement that the Veteran suffered major facial disfigurement due to a military accident, and that this "disfigurement has interfered with his progression in the work place via a speech impediment and appearance; both of which were results from the military accident."

On his December 2006 substantive appeal, the Veteran noted that he "did in fact suffer from [a] speech disorder in that this disability is embarrassing and effects [his] communication tremendously."  In a June 2011 brief, the Veteran's representative appears to interpret the December 2006 statement as an argument that his speech was adversely affected by his service ("as a result of his active duty service his ability to speech was adversely.")

In October 2010, the Veteran was afforded a VA joints examination.  The examiner noted the Veteran's recent laboratory test results revealed that he had one of two alleles positive for possible Huntington's disease, and that his brother had Huntington's disease.  The examiner noted the Veteran had a "movement disorder-involuntary movements of upper extremities and mouth primarily."

In a December 2010 statement, the Veteran noted that he has "trouble pronouncing words clearly," and that he has "had this disability all [his] life."  He stated that the Army knew of his "problem when [he] enlisted."  He stated that in 1983 he asked the "Vet House" in Madison for help with his speech disability, and that they referred him for a speech evaluation.  "The speech therapist worked with [him] a little on some of the words [he] had difficulty with.  The place they sent [him] to get assistance was the U. W. Language Pathology Speech and Rehabilitation."  He stated he also went to vocational rehabilitation.  He reported he was very self-conscious of his speech disability and that "people have made fun of [him] all [his] life for [his speech] disability."  He indicated that attached to this statement he was providing information about his speech evaluation from 1983.  

Attached to his statement are several undated pages of treatment.  The treatment records are signed by a physical therapist, M.S.G., and note that the Veteran completed 4 weeks of rehabilitation following a left knee replacement.  On the "patient assessment" section of the treatment records, the Veteran's past medical history included a notation of "speech impediments from birth."  The attached documents do not include any records from 1983, or any records of speech therapy.

A March 2011 treatment record noted the Veteran had "slightly garbled speech" related to a history of Huntington's chorea.

In September 2011, the RO sent the Veteran a request for more information regarding his treatment, including a request for medical releases for treatment from the University of Wisconsin.  The Veteran did not reply to the RO's requests.

Electronic VA treatment records reveal that in February 2012 the Veteran suffered a severe dental infection.  He had a number of teeth surgically extracted, and subsequently developed swelling of his gums and the left side of his face, necessitating additional teeth extraction and surgery.

In July 2012, the Veteran was afforded a VA examination.  He was diagnosed with an articulation disorder.  He reported a history of being diagnosed with an articulation disorder in grade school.  He received speech theory in grade school and high school.  The examiner noted that the speech disorder did not interfere with his educational progress as he was able to earn an associate's degree.  The Veteran reported that during his service with the National Guard he received speech therapy from the University of Wisconsin.  He reported he was teased for his speech disability during his service with the National Guard.  The examiner noted that the teasing "does not appear to [have been] severe enough to aggravate the speech disorder."  On physical examination, the Veteran was found to have abnormal function in the time, pitch and volume of his speech (laryngeal) and to have mild to moderate abnormal function of his tongue.  He was noted to have 70 percent intelligible worse and 100 percent intelligible sentences with normal conversation function.  The examiner reviewed the claims file and found that the Veteran's speech disorder clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated beyond its natural progression by his service.  The examiner noted that the Veteran was diagnosed with an articulation disorder in grade school, and received speech therapy as a child.  "There is no indication that anything that occurred during his service aggravated his articulation disorder," and the Veteran was able to serve in the U.S. Army and the National Guard for more than 20 years with his speech disorder.  The examiner also noted the Veteran received additional speech therapy in the 1980s, and that his complaint regarding his speech disorder was that he was teased because of it.

As noted above, the AMC attempted to obtain treatment records from the Madison Vet Center regarding the Veteran's claimed speech therapy in the 1980s.  The Madison Vet Center indicated that it did not provide speech therapy services, and that it singularly provided counseling services.  The Madison Vet Center suggested contacting the Madison VAMC for records.  The Madison VAMC did not have speech treatment records for the Veteran.  The AMC issued a formal finding of unavailability of the records in a May 2013 memorandum.  

In this case, no preexisting mouth or speech disorder was noted upon the Veteran's entry into service in either 1974 or 1990.  On his contemporaneous Reports of Medical History, the Veteran did not report a speech disorder and he denied having any ear, nose or throat trouble.  Therefore, the burden shifts to the VA to rebut the presumption of soundness.

The Board finds that the record shows by clear and unmistakable evidence that the Veteran's articulation/speech disorder preexisted service.

While the Veteran did not note a history of a speech disorder on his service entrance examination, he has at all times during treatment indicated that his speech problems began at birth or during childhood.  He has further elaborated that he was provided speech therapy in childhood and high school.  Upon entrance into service the Veteran was noted to have a left eye disorder, later diagnosed as a trochlear nerve disorder.  A such, the Board finds the Veteran's statements that his speech disorder preexisted service to be persuasive.  The VA examiner additionally found the tongue and laryngeal abnormalities, along with the Veteran's statements regarding a childhood or birth onset of an articulation disorder to agree.  The Board, therefore,  finds that there is clear and unmistakable evidence that the Veteran's speech disorder preexisted service.

Service connection is warranted if the preexisting disorder was aggravated by a Veteran's active service.  In this regard, a preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Veteran's service treatment records and National Guard records do not include any mention of a speech disorder.  The Veteran has indicated he was sent for speech therapy in 1983; however, he has not provided the necessary release to the VA for private treatment records to be obtained.  Attempts to obtain speech therapy treatment records from the VA have not been fruitful.  During his VA examination, the Veteran complained of being teased about his speech disorder during his National Guard service, but did not report a change in his speech disorder.  Additionally, while his representative indicated that his speech was affected by his service, the Veteran had merely stated that he suffered from a speech disorder during his service.  When asked in 2004 if he intended to file a claim for service connection for a speech disorder, he indicated his wish to withdraw a claim regarding his speech disorder because he had suffered from the disorder since birth.  

The Board finds the Veteran's statements credible, and notes that although the service treatment records do not include treatment for or a diagnosis of a speech disorder, that the Veteran did suffer from a speech disorder during his service.  Additionally, although there is no evidence in the claims file, the Board finds the Veteran's statements that he received speech therapy in the 1980s to be credible.  The Veteran has indicated that he sought speech therapy in the 1980s in conjunction with a vocational rehabilitation program in an attempt to improve his employment situation.  This information does not indicate that his speech problem had worsened during his service, but that he wished to improve his speech to aid in his employability.  

The Board notes the Veteran's coworker's opinion that the Veteran's speech disorder was a result of disfigurement he suffered during service.  Service treatment records do not reflect that he suffered from facial disfigurement which affected his mouth or ability to speak.  A letter from the Veteran's sister did not include a statement that he returned from service with a newly developed speech disorder, although she did note that his left eye had changed in service.  An omission of report of such a noticeable change signifies to the Board that his speech disorder was not newly developed in service.  As the coworker's opinion is contradictory to the Veteran's statements that his disorder began at birth/in childhood, the Board finds the coworker's statement to not be credible.

As there is no indication in his service treatment records or National Guard treatment records that the Veteran even suffered from a speech disorder, the Board finds that the evidence clearly and unmistakably shows that the speech disorder was not aggravated by service.  Treatment records post-service indicate that following teeth extraction in 2012 the Veteran's speech was additionally affected.  He was also noted to suffer from a palsy disorder in 2011, with a strong family history of Huntington's chorea.  While his speech appears to have been negatively impacted by his palsy disorder and his teeth extractions, these problems began more than five years after he retired from the National Guard.  

In addition, the medical opinion of record found that there is clear and unmistakable evidence that the Veteran's articulation disorder was not aggravated by his service or by any incident thereof.  

As the Board has found clear and unmistakable evidence that the Veteran's speech disability was both preexisting and not aggravated by service, he is not entitled to service connection.

As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a speech disorder, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a speech disorder is denied.


REMAND

The Veteran contends that he suffers from a foot disorder which is due to his service.  He has argued that his foot pain and a skin/toenail disorder are due to his service, to include marching for long distances in military boots.  

In the November 2012 Board remand, the Board erred by noting that "there is no record of complaint, however, of any foot condition in the Veteran's service treatment records."  Upon review of the service treatment records, the Board notes that a September 1976 enlistment examination for the Army National Guard includes a clinical evaluation notation of a right great toenail that is thickened and yellow.  

Post-service VA treatment records show that in May 2003 the Veteran complained of toenail (and fingernail) fungus.  A June 2004 VA examination report includes a notation that the Veteran's nails were somewhat thickened and that the Veteran related this condition to a longstanding fungus infection.  Likewise, a May 2008 VA treatment record reflects that the examination of the Veteran's toenails revealed that they were thick and yellow, and a diagnosis of onychomycosis was recorded. VA treatment records dated from 2006 to 2008 reflect diagnosed bilateral foot pain and that the Veteran was taking NSAIDs. See records dated December 2006, January 2007, November 2007, and May 2008, November 2008.  The Board also acknowledges the Veteran's history of complaints of itching and a rash or hives, diagnosed as urticaria.  Notably on one occasion in May 2009 a notation was made of urticarial erythema on his right foot.

The Veteran was provided a VA examination relating to his claim in October 2010.  Because, however, the October 2010 VA examiner only addressed secondary service connection, and not direct service connection, in September 2011 the Board remanded the Veteran's claim for a VA medical opinion from the same VA examiner to address direct service connection.  Pursuant to the Board's remand directive, an October 2011 addendum was provided by the same VA examiner.  While this October 2011 addendum addresses direct service connection, the examiner mistakenly noted that there was only a record of one foot complaint in all of the Veteran's VA treatment records.

In November 2012, the Board remanded for an addendum opinion taking into account the Veteran's full post-service history of foot complaints and treatment.  The May 2013 addendum continued the Board's incorrect note that "there is no record of complaint of any foot condition in the Veteran's service treatment records."  As such, the Board must remand the claim for another addendum opinion, which takes into account the correct history of a 1976 notation of thickened and yellow right great toenail and post-service diagnoses of skin and toenail disorders.

Accordingly, the case is REMANDED for the following actions:

1. Ask the same examiner who provided May 2013 addendum to review the VA treatment records discussed above reflecting complaints of bilateral foot pain, right foot urticarial erythema, and toenail problems and onychomycosis, and the September 1976 service treatment record noting a thickened, yellow right great toenail, to please clarify whether there is any change in his opinion previously provided in October 2010, October 2011, and May 2013 as to whether it is at least as likely as not that a) the Veteran has any foot or toenail condition that is related to service, or b) whether it was caused or aggravated by his service-connected left or right knee disabilities.

If the examiner determines that the Veteran's foot disability is aggravated (i.e., permanently worsened) by the knee disabilities, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

If the examiner who provided the May 2013 addendum is not available, schedule the Veteran for a new VA examination to address whether he has a bilateral foot condition that is related to service or, in the alternative, that was caused or aggravated by a service-connected left or right knee disabilities.

2. Then, readjudicate the Veteran's claim. If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


